Mr. Justice Thomas delivered the opinion of the court: This is a claim for extra labor in changing the design and construction of the Peoria Armory at Peoria, Illinois. On the 10th of May, 1923, claimant entered into a written contract with the defendant to provide all the materials and perform all the work shown on the drawings and described in the specifications for structural steel of the Armory building' for the National Guard at Peoria, for an agreed price of $28,-230.00. On the 27th day of July, 1923, the defendant, through the Department of Public Works and Buildings, entered into a supplemental contract with claimant whereby claimant agreed to deliver and erect.an additional steel truss for the building, together with columns, purlins, girts and lintels, for an additional sum of $6,400.00. This additional work made it necessary to change the drawings and, by direction of the supervising architect of the defendant, the necessary changes, were made. The Attorney General, on behalf of defendant, has filed a statement and attached thereto a letter from the supervising engineer of the defendant in which he admits that claimant is entitled to an award for the changes made in the design and construction of the Armory. The proof of the claim is in the form of affidavits and claimant actually expended $416.00 in having these changes made. Claimant is therefore awarded the sum of $416.00 to reimburse it for the amount expended in having the changes made in the drawings.